PTC Announces Second Quarter FY’15 Results; Reported Software Revenue Flat; Grows 8% in Constant Currency NEEDHAM, MA, April 29, 2015 - PTC (Nasdaq: PTC) today reported revenue for the second quarter of FY’15 of $314.1 million. Net income was $5.4 million or $0.05 per share, which compares to revenue of $328.7 million and net income of $43.8 million or $0.36 per share in the second quarter FY’14. Second quarter FY’15 non-GAAP revenue was $315.3 million. Non-GAAP net income was $61.4 million or $0.53 per share, which compares to non-GAAP net income of $57.7 million or $0.48 per share, in the second quarter FY’14. James Heppelmann, President and CEO said, “PTC had a solid second quarter. When adjusted for an increasing mix of subscription bookings and foreign currency depreciation, our analysis indicates software revenue would have increased 10% and non-GAAP earnings would have increased more than 20%. Although foreign currency and subscriptions bookings mix will continue to weigh on our reported results this year, we still expect to achieve 15% constant currency growth in non-GAAP earnings - as our workforce realignment positions us to deliver improving operating margin in the second half of FY’15. Focused portfolio management of our business is enabling us to drive operating margin expansion while still investing for growth in our Internet of Things initiatives, where we are on pace to exceed our target of 200 new IoT customer additions for the year. Our core software business continues to perform well given the macroeconomic environment and importantly we are significantly enhancing the value and relevance of our core products through the addition of IoT capabilities.” Information about our use of non-GAAP measures, our bookings measure, our license mix-adjusted measure, and constant currency change measure is discussed in “Important Information About Non-GAAP References,” “Bookings Metric,” “License Mix-Adjusted Metric” and “Constant Currency Change Metric” below. Reconciliations of our GAAP and non-GAAP measures are provided in the tables accompanying this press release. Operational Overview o Total revenue (in millions): Three Months Ended Constant April 4, March 29, Currency Revenue Change Change License and Subscription Solutions $ $ (3
